Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00220-CV

                IN THE INTEREST OF A.B.R., W.C.R., and K.R.R., Children

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-19862
                        Honorable Stephani A. Walsh, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, the trial court’s July 25, 2017 Nunc
Pro Tunc Order in Suit to Modify Parent-Child Relationship is REVERSED. We RENDER
judgment denying appellant Carlos R.’s petition to modify, denying Victoria R.’s cross-petition to
modify, and dismissing Victoria R.’s request to have Carlos post a cash bond. The case is
REMANDED to the trial court for the sole issue of determining the parties’ claims for attorney’s
fees. It is further ORDERED that the costs of this appeal are taxed against the party incurring the
same. See TEX. R. APP. P. 43.4.

       SIGNED August 22, 2018.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice